        Case 9:09-cr-00031-DWM Document 87 Filed 09/21/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 UNITED STATES OF AMERICA,                            CR 09-31-M-DWM

                 Plaintiff,

      V.                                                    ORDER

 AVERY SCOTT KLEMP,

                  Defendant.



      Defendant Avery Scott Klemp’s unopposed motion for early termination of

supervision is now before the Court. (Doc. 85.) Having considered the factors in

18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant’s arguments, the

Court is satisfied that early termination is warranted by “the interest ofjustice.   18

U.S.C. § 3583(e)(1).

      Accordingly, IT IS ORDERED that Defendant’s motion (Doc. 85)is

GRANTED. As of the date of this Order, Defendant’s supervision is terminated.

      DATED thisy^ day of September, 2021.




                                        Donald W. Molloy, District'ludge
                                        United States District Court

                                          /x:^
